MEMORANDUM **
Felipe Jesus Angulo-Velazquez appeals appeals his jury trial conviction and sentence for illegal reentry to the United States following deportation in violation of 8 U.S.C. § 1326(a), as enhanced by 8 U.S.C. § 1326(b)(2). Angulo-Velazquez contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the existence and nature of a prior felony conviction used to enhance his sentence must be charged in the indictment and proved to the jury beyond a reasonable doubt. Angulo-Velazquez also contends that Apprendi over*658ruled the holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) that a sentence may be enhanced based on a prior conviction without submitting that issue to a jury; and that Apprendi limits Almendarez-Torres to its facts and precludes its application where a defendant exercises his right to a jury trial. These contentions are foreclosed by our decision in United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir.2001) (on de novo review, holding that Apprendi did not overrule Almendarez-Torres). Accordingly, the judgment and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.